DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to Applicant’s response filed on May 25, 2021 (“May 2021 Response”).  The May 2021 Response contained, inter alia, claim amendments (“May 2021 Claim Amendments”) and “REMARKS” (“May 2021 Remarks”).
Claims 1-2, 5-9, 11-13, 16-20, and 22 are currently pending and have been examined. 

Claim Objections
Claim 1 is objected to because of the following informalities:  At line 13, the claim recites “analytic engine” which should instead recite “analytics engine.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 22 depends on Claim 21; however, Claim 21 has been cancelled.  Thus, Claim 22 does not contain a reference to a claim previously set forth as required by the statute.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 9, 11-13, 16-18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Eliezer (US 10,475,051 B2)(“Ben-Eliezer”) in view of Avidan et al. (US 2017/0193592 A1)(“Avidan”).

As to Claims 1 and 12, Ben-Eliezer discloses a computer-implemented method [system], comprising [a database (“data center,” C.2, L.18) configured to store at least customer purchase behavior data (“shopping habits,” C.2, L.62-64); and an analytics engine (shopping pattern recognition service 140) having a non-transitory computer readable medium having a set of instructions that when executed instruct a processor of the analytics engine (C.2, L.15-19) to:]: 
receiving, by an analytics engine (shopping pattern recognition service 140) from a merchant client electronic device (retailer systems 120), an indication that a customer operating a customer electronic device (customer 110) has purchased a product via a website of the merchant (Fig.1, C.1, L.5-7, and C.2, L.24-37);
retrieving, by the analytics engine, data from a database, wherein the data comprises at least one of customer purchase behavior data (“shopping habit,” C.2, L.66) of the customer and one or more other customers and merchant commerce data of the merchant client electronic device (C.2, L.26-43, C.2, L.62-64, C.2, L.66-67, C.3, L.1-9, and C.5, L.4-12), the purchase behavior data comprising a purchase pattern periodicity 
providing, by the analytics engine, merchant client electronic device, a revision (“recommendation,” C.6, L.41-42, “suggested…can be pushed to the customer,” C.4, L.1-6) when the customer has purchased the product more than a predetermined number of times (“quantity of product purchased,” C.5, L.11, “shopping pattern that exceeds a predefined threshold,” C.5, L.55-56) and a purchase pattern periodicity (“frequent basis,” C.5, L.7, “shopping pattern that exceeds a predefined threshold,” C.5, L.55-56) for one or more other customers satisfies a threshold (C.3, L.57-61, and C.6, L.41-42).
Ben-Eliezer does not directly disclose 
generating, by the analytics engine, a subscription offer for the product;
providing, by the analytics engine, for display on a user interface of the merchant client electronic device, a graphical indicator corresponding to a revision to at least one element of the website, the revision corresponding to providing a subscription offer to the merchant; and
responsive to receiving a selection from the merchant client electronic device, enabling, by the analytics engine, the revision to at least one element of the website configured to provide the subscription offer when the customer visits the website.
Avidan teaches 
generating, by an analytics engine (“recurrence application,” [0043]), a subscription offer for the product (“creating (in the recurrence application) a recurrence ‘subscription,’” [0047]);
providing, by the analytics engine, for display on a user interface of the merchant client electronic device, a graphical indicator (“Add subscription’ button,” [0048]) corresponding to a revision to at least one element of the website, the revision corresponding to providing a subscription offer to the merchant (“displaying to the merchant computer a screen for creating (in the recurrence application) a recurrence "subscription," with the screen including functionality (e.g., blank key-in fields, pull-down menus, check boxes, on/off buttons) to input a recurrence name, a recurrence frequency set, and a product name” [0047] and [0048]); and
responsive to receiving a selection from the merchant client electronic device, enabling, by the analytics engine, the revision to at least one element of the website configured to provide the subscription offer when the customer visits the website ([0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ben-Eliezer by the features of Avidan and in particular to include in Ben-Eliezer, the feature of generating, by the analytics engine, a subscription offer for the product, as taught by Avidan; and to add to Ben-Eliezer’s providing, by the analytics engine, the features of providing for display on a user interface of the merchant client electronic device, a graphical indicator corresponding to the revision to at least one element of the website, the revision corresponding to providing a subscription offer to the merchant, as taught by Avidan; and to include in Ben-Eliezer, the feature of responsive to receiving a selection from the merchant client electronic device, enabling, by the analytics engine, the revision to at least one element of the website configured to provide the subscription offer when the customer visits the website, as taught by Avidan.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to “seamlessly interface[s] with the…ecommerce platform, such as the BIGCOMMERCE platform, the SHOPIFY platform, or the MAGENTO platform, to provide for ease of use by the merchant. This allows the merchant to process recurring orders without requiring redirection to an extemal/thirdparty account” (Avidan, [0021]).

As to Claims 2 and 13, the Ben-Eliezer/Avidan combination discloses as discussed above.  Ben-Eliezer further discloses wherein the at least one of customer purchase behavior data of the customer and merchant commerce data of the merchant is purchase behavior data from a plurality of customers and merchant purchase behavior data collected from commerce executed through an e-commerce platform (C.2, L.26-43, C.2, L.62-64, C.2, L.66-67, C.3, L.1-9, and C.5, L.4-12).

As to Claims 5 and 16, the Ben-Eliezer/Avidan combination discloses as discussed above.  Ben-Eliezer further discloses wherein the at least one of customer purchase behavior data of the customer and merchant commerce data of the merchant is first customer purchase behavior data of a first customer (C.2, L.26-43, C.2, L.62-64, C.2, L.66-67, C.3, L.1-9, and C.5, L.4-12), wherein the revision to at least one element of the website is based on the first customer purchase behavior data (“At 320, the shopping recommendation service derives a recommendation for a retailer based on the shopping pattern,” C.6, L.41-42).

As to Claims 6 and 17, the Ben-Eliezer/Avidan combination discloses as discussed above.  Ben-Eliezer further discloses performing, by the analytics engine, relational processing 

As to Claims 7 and 18, the Ben-Eliezer/Avidan combination discloses as discussed above.  Ben-Eliezer further discloses wherein the analytics engine utilizes language-based processing to identify a product type of the product (“mines the transaction histories…to determine what types of products,” C.3, L.13-14).

As to Claims 9 and 20, the Ben-Eliezer/Avidan combination discloses as discussed above.  Ben-Eliezer further discloses wherein the customer purchase behavior data is collected from an order history of the customer (transaction history, C.2, L.26-43, C.2, L.62-64, C.2, L.66-67, C.3, L.1-9, and C.5, L.4-12).

As to Claims 11 and 22, the Ben-Eliezer/Avidan combination discloses as discussed above.  Ben-Eliezer further discloses transmitting, by the analytics engine, the revision to at least one element of the website configured to provide the subscription offer (Avidan teaches providing the subscription offer, [0051]) to the customer electronic device (“the suggested shopping cart can be pushed to the customer,” C.4, L.5-6).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Eliezer in view of Avidan and further in view of Hsiao et al. (US 2016/0110794 A1)(“Hsiao”).

As to Claims 8 and 19, the Ben-Eliezer/Avidan combination discloses as discussed above.  
Ben-Eliezer does not directly disclose wherein the analytics engine utilizes vision-based processing to identify a product type of the product.
Hsiao teaches wherein the analytics engine utilizes vision-based processing to identify a product type of the product ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Ben-Eliezer/Avidan combination by the feature of Hsiao and in particular to include in the Ben-Eliezer/Avidan combination the feature of wherein the analytics engine utilizes vision-based processing to identify a product type of the product, as taught by Hsiao.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to improve computational efficiency of recommending (Ben-Eliezer, [0289]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-9, 11-13, 16-20, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the pending claims of copending Application No. 16/225,653 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been an obvious 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments filed in the May 2021 Remarks have been fully considered and addressed below where still applicable.
The amendments have overcome the previous 35 U.S.C. 112 rejections; therefore, the arguments are now moot.
With regards to the 35 U.S.C. 101 rejections, although the claims still recite an abstract idea, the Examiner finds that they are not directed to an abstract idea since the claims as whole integrate the abstract idea into a practical application of the abstract idea, as Applicant acknowledges on page 12 of the May 2021 Remarks.  Therefore, the rejections are hereby withdrawn.
On pages 13-15 of the May 2021 Remarks, Applicant argues that Allen does not disclose the newly amended features.  However, as evident in the respective rejections, Allen is no longer applied in the rejections.  Therefore, the arguments are now moot.
Regarding the broad generalization that Ben-Eliezer does not disclose any of the alleged deficiencies of the rejections on page 16 of the May 2021 Remarks, the Examiner respectfully disagrees for the reasons outlined in detail in the current rejections above.


Conclusion
Applicant's amendment, filed on May 25, 2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        June 17, 2021

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621